Holmes, Judge,
delivered tlie opinion of the court.
It appears that the petitioner, on the 28th day of February, 1866, presented to the State Auditor certain Union Military bonds, amounting to three thousand five hundred dollars, for computation of the interest due thereon, and asking for a warrant to be drawn on the State Treasurer for the amount, under the laws then in force. The Auditor refused to compute the interest and draw his warrant, for reasons stated in his return, which it is not deemed necessary to notice here.
The return of the Auditor admits the material facts stated in the petition, and refers to an act of the General Assembly entitled “An act to regulate the redemption of Union Military Bonds, and to protect the Union Military Fund,” approved March 12, 1866 — Laws of 1865-6, p. 96. This acts repeals the former laws on the subject, and provides for a wholly new mode of redemption by t-he Treasurer alone. It is made his duty to compute the interest and pay the bonds in the manner therein provided. The Auditor no longer has any power, nor any duty to perform, in respect of the matter. From the very nature of the writ of mandamus, it is obvious that it cannot now be awarded against the Auditor to compel him to perform what he has no power to do.
The reply of the petitioner to the return is partly in the nature of a demurrer, and partly a reply taking issue upon certain facts stated in the return of the Auditor by way of *430reasons why he did not proceed to compute the interest and draw his warrant when the bonds were presented to him. In the view we have taken of the case, these issues of fact are wholly immaterial, and the pleading will be treated as a demurrer.
Mandamus refused.
The other judges concur.